PER CURIAM.
Appellant seeks review of a final judgment declaring a child to be dependent and in need of supervision and placing the custody of said child in the Division of Family Services, appellee herein.
We have reviewed the record on appeal and the briefs of counsel filed herein, and upon consideration thereof, we are of the view that the final judgment is supported by the evidence adduced at the final hearing before the trial judge. While the evidence is in conflict as to the existence of facts justifying the ruling that the child is a dependent child and in need of supervision warranting the custody being placed in appellee, we are bound by the rule that the trial court has resolved the conflicts in the evidence in the performance of its fact-finding function. Accordingly, the judgment appealed herein is
Affirmed.
RAWLS, C. J. and WIGGINTON and SPECTOR, JJ., concur.